On 19 May 1995 the undersigned received plaintiff's motion to add the 23 August 1994 IME of Dr. Jacob M. Lehman to the record in this matter.  Defendants oppose this motion, but in the alternative have requested that they be permitted to obtain a second IME by Dr. David N. Dupuy if the IME of Dr. Lehman is included in the record.
Due the special circumstances of this case and after careful consideration, plaintiff's Motion to Add the 23 August 1994 IME of Dr. Lehman is GRANTED.
Further, defendants are permitted to obtain a new IME by  Dr. David Dupuy and plaintiff is ORDERED to cooperate with defendants in the scheduling and securing of this IME.
Finally, the matter will be placed on the next calendar for Wilkesboro and the parties are given thirty additional (30) days from the filing date of this Order within which to secure the IME by Dr. Dupuy, the time previously allowed having nearly expired.
No costs are assessed at this time.
                                  S/ _______________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _______________________ DIANNE C. SELLERS COMMISSIONER
S/ _______________________ COY M. VANCE COMMISSIONER